595 F.3d 1324 (2010)
Darryl ARNOLD, Petitioner-Appellee,
v.
SECRETARY, DEPARTMENT OF CORRECTIONS, Florida Attorney General, Respondents-Appellants.
No. 09-11911.
United States Court of Appeals, Eleventh Circuit.
February 8, 2010.
Charles R. McCoy, Tallahassee, FL, for Respondents-Appellants.
Thomas Edward Bishop, Stuart F. Williams, Tanner Bishop, Jacksonville, FL, for Arnold.
Before BARKETT, PRYOR and FAY, Circuit Judges.
PER CURIAM:
The government appeals the district court's grant of habeas corpus to Darryl Arnold. We adopt the thorough and well-reasoned opinion of the district court in Arnold v. McNeil, 622 F.Supp.2d 1294 (M.D.Fla.2009).
AFFIRMED.